USCA11 Case: 21-10382       Date Filed: 09/28/2021   Page: 1 of 2



                                                                 [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 21-10382
                               Non-Argument Calendar
                             ________________________

                      D.C. Docket No. 3:17-cr-00094-TJC-PDB-1



UNITED STATES OF AMERICA,

                                                                     Plaintiff-Appellee,

versus

CHRISTOPHER LORAN BENTLEY,

                                                                 Defendant-Appellant.

                             ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                  (September 28, 2021)

Before WILLIAM PRYOR, Chief Judge, NEWSOM and ANDERSON, Circuit
Judges.

PER CURIAM:

         Christopher Bentley, a federal prisoner, appeals pro se the denial of his
          USCA11 Case: 21-10382       Date Filed: 09/28/2021    Page: 2 of 2



motion for compassionate release. 18 U.S.C. § 3582(c)(1)(A). The district court

ruled that Bentley failed to identify extraordinary and compelling reasons for early

release and, in the alternative, that “the sentencing factors under 18 U.S.C.

§ 3553(a) do not support a reduction in [his] sentence.” We affirm.

      Bentley argues that his risk of contracting COVID-19 due to his asthma

constitutes an extraordinary and compelling reason to reduce his sentence, but we

need not address that argument because we can affirm on the alternative ground

stated by the district court. Before we will reverse a “judgment that is based on

multiple, independent grounds, an appellant must convince us that every stated

ground for the judgment against him is incorrect.” Sapuppo v. Allstate Floridian

Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). Bentley lists as an issue on appeal

that “the district court fail[ed] to consider the 18 U.S.C. § 3583(d)(1-3) factors

(which includes § 3553(a) factors) and give [them] appropriate weight,” but

“simply stating that an issue exists, without further argument or discussion,

constitutes abandonment of that issue and precludes our considering the issue on

appeal,” id. at 681 (quoting Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278 (11th

Cir. 2009)). Because Bentley fails to challenge the alterative ruling that the

statutory sentencing factors weighed against granting him a sentence reduction, “it

follows that the district court’s judgment is due to be affirmed.” Id. at 680.

      We AFFIRM the denial of Bentley’s motion for compassionate release.


                                           2